DETAILED ACTION
This is in response to the amendment filed on April 6th, 20121.  Claims 1-2, 8-9, and 18 have been amended.  Claims 6, 13, and 17 have been canceled. Claim 21 has been added.  Therefore, claims 1-5, 7-12, 14-16, and 18-21 are presented for examination.
The prior office actions are incorporated herein by reference.  In particular, the observation with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s argument filed on 04/06/2021 regarding objection of claims 1, 8, and 15 in view of amendments is persuasive thus, the objection to the claims are withdrawn.
Applicant’s argument filed on 04/06/2021 regarding rejection of claims under 35 U.S.C.                     
                        §
                    
                112 in view of amendments is persuasive thus, the 112 rejection is to claims are withdrawn.
Applicant’s argument with respect to rejection of claim(s) 1-2, 8-9, and 15 have been considered but are moot because of the new ground of rejection does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 7-12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschbaum et al. (US PGPUB No. 2014/0372769) [This prior art is provided/cited in the IDS] in view of Martin Beaudry (The complexity of tensor circuit evaluation) [This prior art is provided/cited in the IDS] hereafter, Beaudry further in view of Loftus et al. (US PGPUB No. 2016/0191233).

Regarding claim 1. Kerschbaum does disclose, a computer-implemented method for generating optimized fully-homomorphic encryption (FHE)-adapted tensor circuits [Kerschbaum, para. 0006, (examiner notes that tensor circuit is a mathematical programic based on linear algebra operation such as tensor product), Based upon execution of the integer programming algorithm or the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption), the method comprising:

mapping, by the computing device, the obtained tensor circuit to an equivalent FHE-adapted tensor circuit that is generated based at least in part on the associated schema [Kerschbaum, para. 0006, (examiner notes that tensor circuit is a mathematical programic based on linear algebra operation such as tensor product), Based upon execution of the integer programming algorithm or the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption)]; 

 determining, by the computing device, a cost of each specification in the plurality of determined specifications [Kerschbaum, para. 0036, FIG. 1A, and FIG 2 a (Cost Driven Heuristic algorithm), FIG. 1A is a simplified flow diagram showing a method 150 according to an embodiment. In a first step 152, a compiler including a protocol selection engine and a cost model is provided. In a second step 154, the protocol selection engine is caused to receive a function description comprising a plurality of operations. In a third step 156, an optimization algorithm is applied to calculate from the cost model, a cost of converting an operation to an operation encrypted according to a first protocol or a second protocol. In a fourth step 158 the protocol selection engine is caused to create an encrypted function according to the first protocol or according to the second protocol, depending on the cost.] 
selecting, by the computing device, a set of specifications from the determined plurality of specifications based at least in part on the determined costs, wherein the selected set corresponds to a set of specifications for the obtained tensor circuit to perform homomorphic encryption operations on encrypted data [Kerschbaum, paragraphs 0070-0100, 0152, FIG. 3,  the layers of the cost model in Section 1.2.1, extend it to cover today's most efficient instantiations for garbled circuits or arithmetic operations for homomorphic encryption in Section 1.2.2, and give the costs for conversions in Section 1.2.3.  (Para. 0152, FIG. 3), garbled circuit protocols are sometimes competitive, but may be improved by mixed protocols. In 16 out of 24 experimental settings, garbled circuits have runtimes close to the best results (not more than 5% deviation).].
Kerschbaum does not disclose, obtaining a tensor circuit and a schema associated with the tensor circuit;
However Beaudry does disclose, obtaining a tensor circuit and a schema associated with the tensor circuit [Beaudry, abstract, page 1, 2nd paragraph, Using tensor calculus in this context is especially appealing, if only because of the many applications matrix algebra finds in various areas, such as the specification of parallel algorithms.  Also, since the design of algorithms for quantum computers makes extensive use of unitary matrices (see [10]), tensor formulas and circuits may become useful tools for better understanding the power of this computational model. (Page 4, paragraph 4, Definition 1),  A tensor circuit defined as nodes of gates and edges wire in a mathematical programic based on linear algebra implementing tensor product among matrix operations.];
Kerschbaum and Beaudry are in the same filed of endeavors as they are both are pertaining to the fully homomorphic encryption and a mathematical programing algorithm.

Kerschbaum and Beaudry does not explicitly disclose, monitoring, by the computing device, calls to a library passing through the generated equivalent FHE-adapted tensor circuit for each corresponding one of a plurality of determined specifications being utilized by the generated equivalent FHE-adapted tensor circuit; and 
based at least in part on the corresponding monitored library calls.
However, Loftus does disclose, monitoring, by the computing device, calls to a library passing through the generated equivalent FHE-adapted tensor circuit for each corresponding one of a plurality of determined specifications being utilized by the generated equivalent FHE-adapted tensor circuit [Loftus, para. 0071, 0073, FIGs. 1 and 4, (Examiner notes that a processing circuit is executed to process a data set including an encrypted data based on a homomorphic encryption scheme), as described herein, an example library component (e.g., a library front end 106 of FIG. 1) may be configured to perform at least some of the example steps by initiating secure computations on encrypted data and/or analyzing any results from such computations. Step 302 commences the example steps and proceeds to step 304 where a security parameter is established. As noted in the present disclosure, the security parameter defines certain desired settings, including a depth level for a standardized encryption circuit. The user, for instance, may request 128-bit fully homomorphic encryption on an AES circuit of depth level N (e.g., 3).  (Para. 0073) Step 408 selects a computational operation for the computation service to perform. Accordingly, step 408 proceeds to issue a command via step 410, step 412 and/or step 414. If the computation operation refers to a homomorphic addition function, step 408 proceeds to step 410. If the command is directed towards a homomorphic multiplication function, step 408 proceeds to step 412. If the user desires results from another homomorphic function, step 408 proceeds to step 414. Although some computation operations may include a single homomorphic function, other computational operations involve executing structured homomorphic functions in which an arrangement of function calls perform any type of mathematical computation. For instance, a series of function calls may be configured to train a linear classifier];
based at least in part on the corresponding monitored library calls [Loftus. Para. 0071 and FIG. 1, As described herein, an example library component (e.g., a library front end 106 of FIG. 1) may be configured to perform at least some of the example steps by initiating secure computations on encrypted data and/or analyzing any results from such computations. Step 302 commences the example steps and proceeds to step 304 where a security parameter is established. As noted in the present disclosure, the security parameter defines certain desired settings, including a depth level for a standardized encryption circuit. The user, for instance, may request 128-bit fully homomorphic encryption on an AES circuit of depth level N (e.g., 3).  (Para. 0073), Although some computation operations may include a single homomorphic function, other computational operations involve executing structured homomorphic functions in which an arrangement of function calls perform any type of mathematical computation. For instance, a series of function calls may be configured to train a linear classifier.].
Kerschbaum, Beaudry, and Loftus are in the same field of endeavors as they both are pertaining to the homomorphic encryption and components of the library construct a fully homomorphic encrypted scheme.
Therefore, it would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Kerschbaum that describes techniques for automatic protocol selection in mixed-protocol secure computation (Kerschbaum, please see abstract and paragraph 0025) with teachings of Beaudry (Beaudry, abstract and section 2. Definition, Notations, and basic techniques) with teachings of Loftus (Loftus, para. 0071, 0073, FIGs. 1, and 4) would enable Kerschbaum and Beaudry while obtaining complexity results for the evaluation problem of tensor circuit it would use function calls to the library component that involves executing structured homomorphic functions that performs any type of mathematical computations.

Regarding claim 2. The combination of Kerschbaum, Beaudry disclose, the computer-implemented method of claim 1.  The combination of Kerschbaum and Beaudry does not disclose, wherein each specification is determined based at least in library calls corresponding to a previously-determined specification utilized by the generated equivalent FHE-adapted tensor circuit.
However, Loftus does disclose, wherein each specification is determined based at least in part on the monitored library calls corresponding to a previously-determined specification utilized by the generated equivalent FHE-adapted tensor circuit [Loftus. Para. 0071 and FIG. 1, As described herein, an example library component (e.g., a library front end 106 of FIG. 1) may be configured to perform at least some of the example steps by initiating secure computations on encrypted data and/or analyzing any results from such computations. Step 302 commences the example steps and proceeds to step 304 where a security parameter is established. As noted in the present disclosure, the security parameter defines certain desired settings, including a depth level for a standardized encryption circuit. The user, for instance, may request 128-bit fully homomorphic encryption on an AES circuit of depth level N (e.g., 3).  (Para. 0073), Although some computation operations may include a single homomorphic function, other computational operations involve executing structured homomorphic functions in which an arrangement of function calls perform any type of mathematical computation. For instance, a series of function calls may be configured to train a linear classifier.].  
Kerschbaum, Beaudry, and Loftus are in the same field of endeavors as they both are pertaining to the homomorphic encryption and components of the library construct a fully homomorphic encrypted scheme.
Therefore, it would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Kerschbaum that 
Regarding claim 3. The combination of Kerschbaum, Beaudry and Loftus does disclose, the computer-implemented method of claim 1.  Furthermore Kerschbaum does disclose, wherein a set of encryption parameters is selected for each specification of the determined plurality of specifications based at least in part on a determined depth of the obtained tensor circuit [Kerschbaum, para. 0027, according to certain embodiments a selection engine is configured to receive as inputs, a function description and cost parameter(s). Based upon execution of the integer programming algorithm and the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption). By employing mixed protocol selection according to embodiments, a compiler responsible for implementing secure computations can identify and select the fastest underlying mixed cryptographic protocols.].  

Regarding claim 4. The combination of Kerschbaum, Beaudry and Loftus does disclose, the computer-implemented method of claim 1.  Furthermore Kerschbaum does [Kerschbaum, abstract, and para. 0006, Secure multi-party computation may be performed utilizing mixed protocols in order to improve performance. In particular, embodiments implementing mixed protocols can reduce run time and thereby lower the cost of performing secure computation. Algorithms for optimizing selection from mixed protocols are disclosed, including an algorithm based on integer programming and an efficient heuristic algorithm for the selection problem.].  

Regarding claim 5.	The combination of Kerschbaum, Beaudry and Loftus does disclose, the computer-implemented method of claim 1.  Furthermore Kerschbaum does disclose, wherein a data object is generated based at least in part on the obtained tensor circuit and associated schema, the data object being employable to determine a padding for a particular homomorphic tensor operation being symbolically executed via the generated equivalent FHE-adapted tensor circuit [Kerschbaum, para. 0027, 0031, Algorithms for optimizing selection from mixed protocols are disclosed, including an algorithm based on integer programming or an efficient heuristic algorithm for the selection problem. According to certain embodiments a selection engine is configured to receive as inputs, a function description and cost parameter(s). Based upon execution of the integer programming algorithm and the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption).  (para. 0031, FIG 1.), the optimization algorithm 103 may comprise integer programming. The integer programming applies an objective function to each operation, and produces each of the operations of the function description executed as a respective garbled circuit.  (para. 0111), For each element x.sub.i in the set of variables the following three variables are added to the integer program: z.sub.i'.epsilon.[0, 1] indicates whether the operation assigning x.sub.i will be executed using homomorphic encryption (0) or garbled circuits (1). z.sub.i''.epsilon.[0, 1] indicates whether the variable x.sub.i needs to be converted from homomorphic encryption to garbled circuits. z.sub.i'''.epsilon.[0, 1] indicates whether the variable x.sub.i needs to be converted from garbled circuits to homomorphic encryption.].

Regarding claim 7. The combination of Kerschbaum, Beaudry and Loftus does disclose, the computer-implemented method of claim 1.  Furthermore Kerschbaum does disclose, wherein the cost of each determined specification is determined based further in part on a corresponding asymptotic complexity [Kerschbaum, para. 0123, the heuristic algorithm is shown in FIG. 2. The same variables z.sub.i' as above in Section 2.1 are used for each operation representing its assignment to either protocol type. The variables z.sub.i'' and z.sub.i''' can be inferred using a helper routine and the remainder of the cost function as COST also as above in Section 2.1 can be implemented. Initially all z.sub.i' is set to 1 for garbled circuits (line 1). The algorithm has worst-case complexity O(n.sup.2), since the inner loop (lines 6-17) is executed at most n times (at least one operation must be converted per iteration of the outer loop).].

Regarding claim 21. The combination of Kreschbaum, Beaudry does disclose, the computer-implemented method of claim 1. The combination of Kreschbaum and Beaudry does not disclose, wherein a number of calls to the library is monitored, and the cost of each specification is determined based at least in part on the corresponding monitored number of library calls.
However, Loftus does disclose, wherein a number of calls to the library is monitored, and the cost of each specification is determined based at least in part on the corresponding monitored number of library calls [Loftus, para. 0071, and FIGs. 1 and 4, (Examiner notes that as above the cost due to a reliance on certain mathematical concepts is recited by Kerschbaum in para. 0123 and figure 2), as described herein, an example library component (e.g., a library front end 106 of FIG. 1) may be configured to perform at least some of the example steps by initiating secure computations on encrypted data and/or analyzing any results from such computations. Step 302 commences the example steps and proceeds to step 304 where a security parameter is established. As noted in the present disclosure, the security parameter defines certain desired settings, including a depth level for a standardized encryption circuit. The user, for instance, may request 128-bit fully homomorphic encryption on an AES circuit of depth level N (e.g., 3). ).  (Para. 0073), Although some computation operations may include a single homomorphic function, other computational operations involve executing structured homomorphic functions in which an arrangement of function calls perform any type of mathematical computation. For instance, a series of function calls may be configured to train a linear classifier.].
Kerschbaum, Beaudry, and Loftus are in the same field of endeavors as they are both are pertaining to the homomorphic encryption and components of the library construct a fully homomorphic encrypted scheme.
Therefore, it would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Kerschbaum that describes techniques for automatic protocol selection in mixed-protocol secure computation (Kerschbaum, please see abstract and paragraph 0025) with teachings of Beaudry (Beaudry, abstract and section 2. Definition, Notations, and basic techniques) with teachings of Loftus (Loftus, para. 0071, 0073, FIGs. 1, and 4) would enable Kerschbaum and Beaudry while obtaining complexity results for the evaluation problem of tensor circuit it would use function calls to the library component that involves executing structured homomorphic functions that performs any type of mathematical computations.

Regarding claim 8, a non-transitory computer storage medium that is same or similar to limitation of computer-implemented method claim 1, and similarly rejected.
 Regarding claim 9, a non-transitory computer storage medium that is same or similar to computer-implemented claim 2, and similarly rejected.
Regarding claim 10, a non-transitory computer storage medium that is same or similar to computer-implemented claim 3, and similarly rejected.
Regarding claim 11, a non-transitory computer storage medium that is same or similar to computer-implemented claim 4, and similarly rejected.
Regarding claim 12, a non-transitory computer storage medium that is same or similar to computer-implemented claim 5, and similarly rejected.
Regarding claim 14, a non-transitory computer storage medium that is same or similar to computer-implemented claim 7, and similarly rejected.

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschbaum et al. (US PGPUB No. 2014/0372769) [This prior art is provided/cited in the IDS] in view of Loftus et al. (US PGPUB No. 2016/0191233).

Regarding claim 15. Kerschbaum does disclose, a system, comprising: 
a symbolic analyzing means for providing results generated for a symbolically executed fully-homomorphic encryption (FHE)-adapted tensor circuit mapped to a tensor circuit received as an input, the received tensor circuit being mapped to the FHE-adapted tensor circuit having a first specification based at least in part on a schema associated with the tensor circuit and included in the received input [Kerschbaum, para. 0103, 0109, Let the elements x.sub.i correspond to the left hand-side variable assigned in an operation. Denote with the set of these elements (variables). The operator mapping function op maps x.sub.i to the right hand-side operators of that operation. The cost function a(x.sub.i) corresponds to the costs for computing x, using garbled circuits and b(x.sub.i) to the costs using homomorphic encryption, respectively. The cost functions c(x.sub.i) and d(x.sub.i) correspond to the costs for converting x.sub.i from homomorphic encryption to garbled circuits and vice-versa, respectively. The set .OR right. of instructions will be implemented using garbled circuits; the set \ using homomorphic encryption.  (Para. 0109), the best solution to the partitioning problem defined above is sought using an optimization algorithm. However, due to the size of the problem (the largest example considered in Section 3 has 383 operations) an exhaustive search is prohibitive, such that a more efficient approach for optimization is needed.], wherein the results are generated to instantiate the FHE-adapted tensor circuit having a second specification that is equivalent to the received tensor circuit [Kerschbaum, para. 0006, 0049, according to certain embodiments a selection engine is configured to receive as inputs, a function description and cost parameter(s). Based upon execution of the integer programming algorithm or the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption). By employing mixed protocol selection according to embodiments, a compiler responsible for implementing secure computations can identify and select the fastest underlying mixed cryptographic protocols.  (Para. 0049), for the garbled circuits protocol, efficient techniques and instantiations are implemented. For OT extensive use is made of the technique of extending OTs using symmetric cryptography, using the efficient OT protocol for the small number of base OTs. For garbled circuits, the optimizations for free XOR gates, garbled row reduction, and pipelining are used. These protocols and constructions are proven secure against semi-honest adversaries based on the random oracle and computational Diffie-Hellman assumptions.]; and
Kerschbaum does not disclose, a cost determining means for determining a cost of the symbolically executed FHE-adapted tensor circuit based at least in part on monitored calls to a library passing through the FHE-adapted tensor circuit.
However, Loftus does disclose, a cost determining means for determining a cost of the symbolically executed FHE-adapted tensor circuit based at least in part on monitored calls to a library passing through the FHE-adapted tensor circuit Loftus. Para. 0026, 0040, 0071, 0073 and FIG. 1, (Examiner notes as it is recited in applicant’s specification (para. 0004 0017, and 0021) a cost is associated with the noise, and computing resources with regards to conventional FHE), the library front end 108 may be used to build a private cloud computational service for outsourcing computation on the encrypted data 110. The computation module 116 may be configured to automatically establish bounds on data set size for the encrypted data. These bounds may be determined based upon user inputs including desired security level, one or more computational operations, amount (e.g. cost), and type of data to be handled and/or the like. Each computational operation may refer to a single homomorphic function or a series of such functions. (Para. 0040) the example library component may modify the parameter data to adapt to new bounds and estimates (e.g., cost associated with noise, mathematical operation, etc.)  assuring correctness and security. Automatically selecting these and/or other parameters prevent substantial inherent noise from causing inaccurate evaluation when executing the computational operations. (Para. 0071) as described herein, an example library component (e.g., a library front end 106 of FIG. 1) may be configured to perform at least some of the example steps by initiating secure computations on encrypted data and/or analyzing any results from such computations. Step 302 commences the example steps and proceeds to step 304 where a security parameter is established. As noted in the present disclosure, the security parameter defines certain desired settings, including a depth level for a standardized encryption circuit. The user, for instance, may request 128-bit fully homomorphic encryption on an AES circuit of depth level N (e.g., 3).  (Para. 0073), Although some computation operations may include a single homomorphic function, other computational operations involve executing structured homomorphic functions in which an arrangement of function calls perform any type of mathematical computation. For instance, a series of function calls may be configured to train a linear classifier.].
Kerschbaum and Loftus are in the same field of endeavors as they are both are pertaining to the homomorphic encryption and components of the library construct a fully homomorphic encrypted scheme.
Therefore, it would have been obvious to one having ordinary skills in art before the effective date of the claimed invention to modify the invention of Kerschbaum that describes techniques for automatic protocol selection in mixed-protocol secure computation (Kerschbaum, please see abstract and paragraph 0025) with teachings of Loftus (Loftus, para.0040, 0071, 0073, FIGs. 1, and 4) would enable Kerschbaum to use 

Regarding claim 16. The combination of Kerschbaum and Loftus does  disclose, the system of claim 15, further comprising:  Furthermore Kerschbaum does disclose, a parameter selecting means for selecting encryption parameters to symbolically execute the FHE-adapted tensor circuit, the encryption parameters being selected for the FHE-adapted tensor circuit based at least in part on a determined depth of the received tensor circuit [Kerschbaum, para. 0027, according to certain embodiments a selection engine is configured to receive as inputs, a function description and cost parameter(s). Based upon execution of the integer programming algorithm and the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption). By employing mixed protocol selection according to embodiments, a compiler responsible for implementing secure computations can identify and select the fastest underlying mixed cryptographic protocols.].

Regarding claim 18. The combination of Kerschbaum and Loftus does  disclose, the system of claim 15, further comprising: Furthermore, Kerschbaum does disclose, a data layout selecting means for selecting one or more efficient specifications for the FHE-adapted tensor circuit based at least in part on the determined costs of the [Kerschbaum, para. 0008, an embodiment of a non-transitory computer readable storage medium embodies a computer program for performing a method comprising providing a compiler including a protocol selection engine and a cost model, causing the protocol selection engine to receive a function description comprising a plurality of operations, and applying an optimization algorithm to calculate from the cost model, a cost of converting an operation to an operation encrypted according to a first protocol or a second protocol. The method further comprises causing the protocol selection engine to create an encrypted function according to the first protocol or according to the second protocol, depending on the cost.].  

Regarding claim 19. The combination of Kerschbaum and Loftus does  disclose, the system of claim 15, further comprising: Furthermore, Kerschbaum does disclose, a compiling means for generating a data object corresponding to the received tensor circuit based at least in part on the associated schema, the data object being employable to determine a padding for a particular homomorphic tensor operation performed in the symbolic execution of the equivalent FHE- adapted tensor circuit [Kerschbaum, para. 0027, Algorithms for optimizing selection from mixed protocols are disclosed, including an algorithm based on integer programming or an efficient heuristic algorithm for the selection problem. According to certain embodiments a selection engine is configured to receive as inputs, a function description and cost parameter(s). Based upon execution of the integer programming algorithm and the application of heuristics, the selection engine is configured to generate an output comprising a single cryptographic protocol (e.g. garbled circuit or homomorphic encryption). By employing mixed protocol selection according to embodiments, a compiler responsible for implementing secure computations can identify and select the fastest underlying mixed cryptographic protocols.].  

Regarding claim 20. The combination of Kerschbaum and Loftus does  disclose, the system of claim 15, further comprising: Furthermore, Kerschbaum does disclose, a FHE-adapted tensor circuit transforming means for instantiating the FHE- adapted tensor circuit having the second specification based on the generated results [Kerschbaum, para. 0049, for the garbled circuits protocol, efficient techniques and instantiations are implemented. For OT extensive use is made of the technique of extending OTs using symmetric cryptography, using the efficient OT protocol for the small number of base OTs. For garbled circuits, the optimizations for free XOR gates, garbled row reduction, and pipelining are used. These protocols and constructions are proven secure against semi-honest adversaries based on the random oracle and computational Diffie-Hellman assumptions.].

Conclusion
The prior art or record and not relied upon is considered pertinent to applicant’s disclosure:
US PGPUB No (2016/0019457) to Van der Made discloses, a method for creating a dynamic neural function library that relates to Artificial Intelligence system and 
US PGPUB No. (2014/0222994) to Castro discloses, methods and systems for enabling an application to track provenance information include analyzing an application binary to discover injection points for provenance tracking code; overwriting instructions in the application binary at the injection points to create an instrumented application, where the overwritten instructions link the application binary to one or more instrumented libraries that invoke a provenance layer to track data operations; and deploying the instrumented application on a client device.
US Patent No. (7,386,839) to Golender discloses, A software system is disclosed which facilitates the process of tracing the execution paths of a program, called a client or application. Trace data corresponding to selected system resources that interact with the execution of the application is collected during the tracing operation and stored in an application signature. A computer system user can generate trace options, trace the application, and compare the application signature to a known software configuration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434   

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498